DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/817,077 filed March 12, 2020.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses an ultra-compact inductor for use in an integrated circuit comprising: a 3D-DSm material formed into a geometric shape capable of inductance and a substantially non-conductive substrate o which the 3D-DSM material is deposited. Claims 2-7 are also allowed based on their dependency from claim 1.
Claim 8 is allowed because none of the prior art either alone or in combination discloses an ultra-compact inductor for use in an integrated circuit comprising: a 3D-DSm material formed into a geometric closed shape capable of inductance and a substantially non-conductive substrate o which the 3D-DSM material is deposited.
Claim 9 is allowed because none of the prior art either alone or in combination discloses a method for manufacturing an ultra-compact inductor as part of an integrated circuit comprising: providing a substantially non-conductive integrated circuit substrate, applying a polymer layer adjacent the substrate; patterning the polymer layer, to result in a portion of the underlying substrate being exposed; applying a 3D-DSM material over the patterned polymer layer and the substrate, the 3D-DSM material being deposited onto the substrate into locations so as to cover the previously exposed substrate, in combination with the other limitations of claim 9. Claims 10-20 are also allowed based on their dependency from claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kharzeev (US Patent 10,657,456)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818